Citation Nr: 0740714	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of death.

2.  Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to March 
1973.  He died in April 1996.  The appellant is the veteran's 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2006, the Board received notification that 
AMVETS did not accept appointment as the appellant's 
representative due to the appellant's execution of the VA 
Form 21-22 in March 2006 without AMVETS' knowledge.  AMVETS' 
motion to withdraw as the appellant's representative pursuant 
to 38 C.F.R. § 20.608(b) was granted in November 2006.  By 
letter dated in October 2006, the appellant was advised of 
her right to select a new representative.  The appellant did 
not respond to the letter.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for the cause of death in August 1996.  The 
appellant was notified of this decision and of her appellate 
rights in September 1996, but did not file an appeal.

2.  The evidence received since the August 1996 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection.

3.  The veteran died in April 1996 due to a ruptured 
abdominal aortic aneurysm.  The record shows that neither 
this condition nor the liver disease/transplant for which 
steroids were prescribed prior to the veteran's death, were 
present in service or for many years thereafter, cirrhosis 
was not manifested to a degree of 10 percent within the first 
post-service year, nor have any of these diseases been linked 
by competent evidence to service.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.

5.  The veteran is not presumed to have been exposed to 
herbicides and exposure to herbicides has not otherwise been 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  The August 1996 decision of the RO denying service 
connection for the cause of death is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (1997).

2.  The evidence received since the August 1996 RO rating 
decision is new and material and the claim of entitlement to 
service connection for the cause of death is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran did not incur a ruptured abdominal aortic 
aneurysm or liver disease in service nor may cirrhosis be 
presumed to have been incurred therein; a disease or injury 
incurred in service was not the principal or contributory 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Claim of Entitlement to Service 
Connection

In an August 1996 rating decision, the RO denied service 
connection for the cause of death because the evidence of 
record did not show that the ruptured abdominal aortic 
aneurysm was related to military service.

The evidence of record at the time of the August 1996 rating 
decision included service medical records, a May 1990 
statement from C. P., M.D., and the death certificate showing 
death in April 1996.

Because the appellant never submitted a Notice of 
Disagreement (NOD) with the August 1996 rating decision, it 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The fact that the RO determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

Subsequent to the August 1996 rating decision, VA received 
additional private medical records, a copy of the veteran's 
service duty assignments, VA outpatient treatment records 
dated October 1978 to January 1982, and statements of the 
appellant.  In a letter, dated June 2002, private physician 
Dr. M.L. stated that "[t]hough the etiology of [the 
veteran's] liver failure was never determined, I understand 
that he was exposed to defoliants while in military service 
and that there may be a relationship to the exposure."  The 
physician indicated that the steroids used after his liver 
transplant and him having had a liver transplant "probably 
contributed to the rupture of his abdominal aortic 
aneurysm."  In light of the basis for the RO's August 1996 
determination, denying the appellant's claim for service 
connection for the cause of death, this evidence raises a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is "new and material" under the provisions of 
38 C.F.R. § 3.156(a).  Additionally, the service personnel 
records that were associated with the file after the August 
1996 rating decision by law constitute new and material 
evidence. See 38 C.F.R. § 3.156(c).  Accordingly, the claim 
is reopened.

Service Connection for the Cause of Death

The surviving spouse of the veteran seeks service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's liver failure was caused by exposure to 
herbicides in service, which in turn necessitated the 
treatment received that may have contributed to the veteran's 
acute cause of death, his ruptured abdominal aortic aneurysm.  
The veteran died in April 1996 without service connection 
being granted for any disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Some 
chronic diseases, such as cirrhosis of the liver, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The veteran's service medical records are silent as to any 
liver disorders and any vascular disorders, including 
abdominal aortic aneurysm.  The evidence of record reveals no 
evidence of such diseases in service nor was cirrhosis, a 
presumptively service-connected condition, demonstrated by 
the evidence of record to any degree, let alone to a degree 
of 10 percent, within 1 year of the veteran's completion of 
his active service.  The veteran's cause of death was listed 
as ruptured abdominal aortic aneurysm.

Private medical records reveal that the veteran was diagnosed 
with advanced liver disease in May 1990, more than 17 years 
after leaving active service.  It was indicated at the time 
and since that the etiology of the liver disease was unknown; 
however, physicians indicated that it was probably due to an 
old undiagnosed case of hepatitis.  The veteran, after years 
of treatment, underwent a liver transplant in May 1994.  
Subsequently, the veteran was exposed to "multiple and high 
doses of steroids as part of his routine post-transplant 
care."  Dr. M.L. stated, in his letter dated June 2002, that 
as he understood, the veteran had been exposed to herbicides 
in service and that his liver failure may have been related 
to the exposure.  Dr. M.L. further reported that "steroids 
are known to weaken vessel walls and we always worry very 
much for our patients with even small aneurysms of this 
kind."

The service personnel records as well as the veteran's DD-214 
reveal that the veteran was never stationed in the Republic 
of Vietnam.  While the appellant contends that the veteran 
was sent on covert missions into Vietnam during his service 
in Korea, there is no evidence to support this assertion.  A 
response to a VA request for information (VA 3101) dated 
December 2002 reported that there was no evidence to 
substantiate any service in the Republic of Vietnam and that 
there was no evidence of exposure to herbicides.  The 
veteran, therefore, does not qualify for presumptive exposure 
to herbicides for service in the Republic of Vietnam.  See 38 
C.F.R. § 3.307(a)(6).  

In any event, service connection is not available on a 
presumptive basis for liver disease or ruptured abdominal 
aortic aneurysm as due to herbicide exposure because they are 
not listed diseases and the Secretary recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Therefore, service connection for the cause of death 
is not warranted on the basis of exposure to herbicides.

The medical opinions of record do not relate the veteran's 
liver disease and ruptured abdominal aortic aneurysm to 
service.  While the opinion dated June 2002 stated that 
exposure to herbicides may have a relation to liver disease, 
statements favorable to the veteran's claim that do little 
more than suggest a possibility are too speculative to 
establish the required nexus for service connection.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Additionally, the May 
1990 opinion and subsequent opinions, other than the June 
2002 opinion, reported that the etiology of the veteran's 
liver disease is probably an unspecified and undiagnosed old 
hepatitis infection.

In light of the lack of evidence regarding any in service 
symptoms or treatment for liver disease, such as hepatitis or 
cirrhosis, or an abdominal aortic aneurysm, and as cirrhosis 
was not shown to have manifested to a degree of 10 percent 
within a year of separation from service, the Board concludes 
that those disabilities were not incurred in service nor may 
cirrhosis be presumed to have been incurred in service.  
Moreover, as the May 1990 and other medical opinions 
attribute the origins of the veteran's liver disease to long-
standing hepatitis, which has not been shown by the evidence 
to have been incurred in service.  In addition, as there is 
no competent non-speculative evidence relating liver disease 
or an abdominal aortic aneurysm to service, service 
connection for the cause of the veteran's death is not 
warranted.

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC), is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in January 2005.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
Although the second notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a SOC issued in June 2005 and SSOCs issued 
in January 2006 and April 2006.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant was not specifically informed that service 
connection was not in effect for any service-connected 
disability.  However, it is clear that the appellant was 
aware of the requirements to establish service connection for 
the cause of the veteran's death in the situation where 
service connection had not been established during the 
veteran's lifetime.  In her statements, it is repeatedly 
argued that the veteran's liver disease was due to exposure 
to herbicides, exposure which reportedly occurred during 
service, and therefore service connection is warranted for 
the cause of the veteran's death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of his private 
care.  To date, VA has not solicited a VA medical opinion to 
determine whether it was at least as likely as not that the 
veteran's death was related to service.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent medical evidence even 
suggesting a link between the veteran's death and any 
incident in service or disability of service origin.  
Additionally, as stated above, service connection is not 
available on a presumptive basis for liver disease or 
ruptured abdominal aortic aneurysm as due to Agent Orange 
exposure because they are not listed diseases and the 
Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Moreover, the evidence does not 
show exposure to defoliants nor is there competent non-
speculative evidence showing a relationship between 
defoliants and the etiology of the veteran's liver disease.  
The Board thus finds that the record contains sufficient 
evidence to adjudicate this claim.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  Therefore, no further 
assistance to the claimant with the development of the 
evidence is required.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
received; the claim is reopened.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


